Citation Nr: 0006182	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for cardiovascular 
diseased, including hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted of a 
nexus or relationship between any currently diagnosed 
sinusitis and the veteran's service.

2.  Competent medical evidence has not been submitted of a 
nexus or relationship between any currently diagnosed 
diabetes mellitus and the veteran's service.

3.  Competent medical evidence has not been submitted of a 
nexus or relationship between any currently diagnosed 
cardiovascular disease, including hypertension, and the 
veteran's service.


CONCLUSION OF LAW

The claims of service connection for sinusitis, diabetes 
mellitus and cardiovascular disease, to include hypertension, 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sinusitis

The Board notes that a claim of entitlement to service 
connection for sinusitis was denied by an unappealed rating 
determination of December 1960.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") concluded that 
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

The evidence that was of record at the time of the prior 
denial included service medical records, which document that 
the veteran was treated for acute sinusitis once in August 
1953.  In April 1954, he was treated for bronchopneumonia.  
His sinuses were reported as entirely normal on his 
separation examination in April 1956.  The veteran's sinuses 
were also reported as normal on a November 1960 VA 
examination.  In the absence of a diagnosed condition, the 
claim was denied.

At a January 1997 VA examination, the veteran complained of 
chronic sinusitis for the previous 15 years.  X-rays revealed 
chronic sinusitis.  Diagnosis was chronic deviated nasal 
septum, and the veteran was referred for a possible 
septoplasty operation.  

The veteran has stated that his chronic sinusitis condition 
has existed since service, and he treated the condition with 
over the counter medication.  However, the law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
nor do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).

The Board observes that medical evidence indicating the 
veteran has sinusitis, is new to the record, and in view of 
the less stringent standard for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran 
incurred a chronic nasal condition in service.  Accordingly, 
the veteran's claim for entitlement to service connection for 
sinusitis is reopened.

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of whether, based upon all of the evidence of 
record, a well-grounded claim has been submitted pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  For example, if hypertension is manifested 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Court 
has defined "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Id.  A claim must be more than just an allegation; 
a claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  See Boeck v. Brown, 6 Vet. App. 14 
(1993).  A not well-grounded claim must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82.

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

It is significant that no medical professional has associated 
the veteran's sinusitis with service.  The Board additionally 
observes that the veteran's sinusitis was specifically 
characterized as "acute", rather than chronic, in at least 
one service medical record.  Moreover, the veteran's 
discharge examination as well as a VA examination some 4 
years after service failed to diagnose the veteran with 
chronic sinusitis or any related active pathology.  The Board 
additionally observes that although the January 1997 VA 
examination identified sinusitis as a current condition, it 
has not be linked with the symptomatology the veteran has 
mentioned over the years following service.   

Because the veteran has failed to provide medical evidence of 
a nexus between the claimed disorder and any incident in 
service or with the symptomatology after service, the 
veteran's service, the veteran's claim must be denied as not 
well-grounded.

Cardiovascular Disease and Diabetes Mellitus 

Service medical records are silent as to complaints, 
treatment or diagnoses relating to cardiovascular disease, 
including hypertension, or diabetes mellitus.  A VA 
examination afforded in November 1960 specifically reported 
the veteran's cardiovascular system as normal.  His blood 
pressure was 140/86 in November 1960.  The examination report 
also stated that the veteran did not receive any medical 
attention in the more than four intervening years since his 
discharge from service.  Diabetes mellitus was not reported. 

The veteran has acknowledged that he did not receive 
treatment for the claimed conditions in service.  However, he 
has advanced a theory that the disabilities resulted from 
treatment received for acute conditions during service, e.g. 
sinusitis.  
However, no medical evidence has been submitted in support of 
such contentions.  The Board additionally observes that 
several VA examinations and special reports have declined to 
endorse any association between the claimed disorders and 
service.  For example, in a February 1997 a VA physician who 
had examined the veteran reported that he had reviewed the 
service medical records and that there was no evidence to 
connect the veteran's heart disease and diabetes mellitus 
with the treatment of sinusitis in the service."  Likewise, 
social security medical records fail to establish any 
association between the claimed disorders and service.  A 
November 1990 private hospital record reports onset of 
hypertension in 1987 and diabetes in 1990; in 1987, he was 
admitted with episodes of syncope and was found to have 
atrial fibrillation.

The evidence in support of the veteran's claim are 
principally his own statements that his claim is related to 
service.  Even if the veteran's statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between any current 
disorder and that symptomatology and, under such 
circumstances, do not make the claims well grounded.  Savage, 
supra.   Furthermore, the veteran is not competent to offer 
an opinion as to the etiology of the claimed disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the 
veteran's statements do not make his claims well grounded.

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disorders and 
any incident in service.  As no competent medical evidence 
has been introduced into the record showing a link between 
the current claims and the veteran's service, the veteran's 
claims must be denied as not well-grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.


ORDER

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for cardiovascular disease, 
including hypertension, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


